PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






In re Application of 
HANSSON, Henrik
Application No. 15/738,596
Filed: 21 Dec 2017
For: DEVICE FOR FIXATION OF BONE FRAGMENTS
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed May 13, 2021, to revive the above-identified application.  

There is no indication that the petition is signed by a registered attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of James L. Tarolli appearing on the petition shall constitute a representation to the United States Patent and Trademark Office that he is authorized to represent the particular party on whose behalf he acts. 

The petition is GRANTED.

The above-identified application became abandoned for failure to timely file a proper reply to the Final Office action mailed June 1, 2020.  This Office action set a shortened statutory period for reply of three (3) months.  No extensions of time under the provisions of 37 CFR 1.136 were obtained.  Accordingly, the application was abandoned on September 2, 2020.  The Office mailed a Notice of Abandonment on December 22, 2020.  

The petition satisfies the requirements of 37 CFR 1.137(a) in that the petitioner has supplied (1) a Request for Continued Examination, a submission under 37 CFR 1.114 and the required fee; (2) the petition fee of $2100.00; and (3) a proper statement of unintentional delay.  

Telephone inquiries concerning this decision should be directed to Paula Britton at 571-272-1556.  All other inquiries concerning the examination or status of the application is accessible in the PAIR system at http://portal.uspto.gov/. 






/JOANNE L BURKE/Lead Paralegal Specialist, OPET